DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 02 June 2022.  Claims 41, 43, 47, 50, 51, 54, 57, 59, and 60 have been amended.  Claims 61 through 63 are newly added.  Claims 41 through 63 are currently pending and have been examined. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
 Applicant’s amendment to claims 41, 43, 47, 50, 51, 54, 57, 59, and 60 and addition of new claims 61 through 63 has been entered. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  Examiner has established new grounds of rejection, detailed below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been fully considered, but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. 
Applicant asserts the claims do not recite subject matter falling within the three enumerated groupings of abstract ideas and should not be treated as reciting an abstract idea because the amended elements explain how electronic notifications, associated with tablature, are generated and transmitted in a collaborative work system and therefore are not directed to a mental process because the elements can not be performed by the human mind or use of pen and paper and do not deal with certain methods of organizing human activity because the claims are directed to a system for generating and transmitting over a network, electronic notifications associated with tablature.  Examiner respectfully disagrees. 
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.   Claims can recite a mental process even if they are claimed as being performed on a computer.  The 2019 PEG provides examples of claims that recite mental processes, such as: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.; claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.; a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC; and a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown.  Specific examples of claims that do recite a mental process issued with or after the 2019 PEG are found in Example 37 (Relocation of Icons on a Graphical User Interface – claims 1 and 3), Example 40 (Adaptive Monitoring of Network Traffic Data), Example 43 (Treating Kidney Disease), Example 45 (Controller for Injection Molding), and Example 46 (Livestock Management).
While Applicant asserts that the claims herein are directed to generating and transmitting electronic notifications over a network associated with updates or modifications to a tablature, the use of the computer to receive data input (collecting information), propagate the input to an associated tablature cell (applying a rule), receive a change (collecting information), determine a type of change (observing, evaluating, judging, opinion making), and send a notification of the change ( extra-solution activity), under the broadest reasonable interpretation of the claimed invention, could be performed in the mind by a human absent the recitation of generic computing technology for performing the recited steps.  A project or human resource manager could track task assignments, status updates, progress reports, and contact information of responsible parties, and update staffing of project logs manually using a pen and paper, and provide paper copies of the updates to the relevant parties.  Therefore, the claims are directed to the mental processes grouping of abstract ideas. 
Certain methods of organizing human activity is defined as activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.  Because delegating and assigning tasks is a form of managing personal behavior and relationships or interactions between people (assigner to assignee) the claims fall within the abstract concept grouping of certain methods of organizing human activity.     As stated by Applicant, the claims are directed to workflow collaboration, and the claims recite, at least in part: tracking a person with a first item, receiving an input, associated with the first responsibility cell, of a particular address linked to an account of the at least one person associated with the first item, and sending a notification to the particular address in response to a change in the item row. Furthermore, Figure 5A of the drawings and paragraph [0265] of the written description show that “each row including one or more words indicative of a status of each task of the project.”  Paragraph [0019] states: “At least one common project being worked on by the plurality of individuals may be identified for aggregate real time work tracking, and a joint work tracking clock may be displayed.” Paragraph [0020] states: “For each task of the plurality of tasks in each of the plurality of tables, an indication identifying an assigned individual may be retrieved from the data structure and displayed.” Because the claims are directed to workflow collaborations (a form of managing personal behavior and relationships or interactions between people), the claims are directed to the certain methods of organizing human activity grouping of abstract ideas. 
Applicant asserts that the claims are patent eligible at Prong Two because the claims as a whole integrate the recited judicial exception into a practical application of that exception because the claims present additional elements that reflect an improvement in the functioning of a computer and apply or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment by improving the integration of many different project management computer operations in collaborative work systems, improving the automation of many different project management computer operations in collaborative work systems, and providing new types of electronic notifications, outputs, analytics, and/or visualizations previously unavailable in collaborative work systems.  Examiner respectfully disagrees.  Applicant’s argument is more specific than the limitations recited in the claimed invention herein. 
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.  Here, there is no claimed improvement to technology or a technical field. Real-time customizable results are not technical improvements. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the fact that the web site returns the pre-designed ad [selected based on analysis of the user’s information] more quickly than a newspaper could send the user a location-specific advertisement insert does not confer patent eligibility.”).   (“[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea”); See 2019 Revised Guidance at 55. See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1090 (Fed. Cir. 2019) (“This invention makes the trader faster and more efficient, not the computer. This is not a technical solution to a technical problem.”).  At best, taking claim 1 as representative, the claims provide an improved way to manage project workflow related data and reporting.  The claims are directed to receiving data, determining a type of change to an item row data, and notifying a particular person of the change by transmitting data using a processor and a network,  i.e. an improved abstract idea.   The claims are void of limitations that improve computer or network functionality. Performance by computer of operations that previously were performed manually, albeit less efficiently, does not convert an abstract idea into eligible subject matter, therefore the claims fail to integrate the recited abstract concepts into a practical application. 
Applicant further asserts that the claims as a whole recite significantly more than the alleged abstract idea because “the claimed systems recite nonconventional approaches to improving integration of many different project management computer operations in collaborative work systems, improving automation of many different project management computer operations in collaborative work systems, and providing mew type[s] of electronic notifications, outputs, analytics and/or visualizations previously unavailable in collaborative work systems.” Examiner respectfully disagrees. No additional element or combination of elements recited in Appellant’s independent claim 1 that contain any “inventive concept” or add anything “significantly more” to transform the abstract concept into a patent-eligible application. Applicant states in a conclusory manner that the additional elements recited in the claims are not conventionally performed, but does not direct Examiner to anything in the Specification that indicates the computer components perform anything other than well-understood, routine, and conventional functions, such as receiving data, looking up data in a database, processing data, and displaying data in a web interface. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”); In re TLI Commc’ns LLC  Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (server that receives data, extracts classification information from the received data, and stores the digital images insufficient to add an inventive concept); Alice, 573 U.S. at 225–26 (receiving, storing, sending information over networks insufficient to add an inventive concept).  Therefore, the claims do not include an invention concept because the claims, merely recite various computer-based elements along with no more than mere instructions to implement to identified abstract idea using the computer-based elements and the claims are properly rejected as ineligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41 through 63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 41 is directed to a system for generating and transmitting electronic notifications.  Independent claim 59 is directed to a product for generating and transmitting electronic notifications.  Independent claim 60 is directed to a process for generating and transmitting electronic notifications.  Independent claims 41, 59, and 60 recite substantially the same limitations. 
Taking claim 41 as representative, claim 41 recites at least the following limitations: presenting a board with cells defined by horizontal rows and vertical rows wherein rows define items and persons, and wherein a first responsibility sell associates at least one person with a first item, the first item being associated with at least one second item in a manner such that alterations made to the first item are automatically applied to the at least one second item; receiving an input associated with the first responsibility cell, of a particular address linked to an account of the at least one person associated with the first item; propagating the input of the address to a second responsibility cell, the second responsibility cell associating the at least one person with the at least one second item, wherein the at least one second item inherits properties of the first item; receiving a change made in an item row; determining a type of change; in response to the change in the item row, automatically accessing the particular address; and automatically sending a notification in a batch, wherein the notification is customizable, and wherein the notification is configured to be sent via the link to the particular address based in the type of change.
Claim 41 is directed to generating and transmitting notifications of changes or updates to a table depicting task assignments.  The steps for receiving an input, propagating the input, associating table data, receiving a data change, determining a type of change, accessing an address, and sending a notification based on the type of change could be performed mentally or by a human using pen and paper to modify the contents of a written table, lookup contact information for a person associated with the change, and send a hand written notification to a person associated with the change or verbally communicate the change. Similarly, the steps for presenting the table, accessing the contact information for a task owner, and notifying the task owner of a change using the depicted contact information could also be done through mental observation of a project manager and through the use of a pen and paper to record workflow assignments and employee team assignments or hierarchical organizational positions, and to notify the task owner of a change or assignment.  Furthermore, the recited steps could be performed absent the use of a computer by a project manager using a hand drafted table and any form of communication to contact a task owner with notification of a change.  Therefore, the recited limitations are directed to the mental processes grouping of abstract ideas.  The claims are also directed to certain methods of organizing human activity because, per the specification, they relate to task assignment and workflow associations for collaboration between project team members. 
The limitations for presenting a table with cells defined by horizontal rows and vertical rows, receiving an input, and receiving a change made to an item row, and accessing an address are recited broadly and amount to data gathering which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).   The recited limitation for sending a notification is also recited broadly and amounts to insignificant extra-solution activity.  Transmitting or communicating information is also insignificant extra solution activity. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).  OIP Techs., 788 F.3d at 1363 (citing Alice, 573 U.S. at 224) (“[U]se of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept.); see also, e.g., Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1370 (“[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”). Therefore, the functions recited in independent claim 41 do not add meaningful limitations beyond generally linking the abstract idea to the particular technological environment.
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor and a network for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [1007] states: “implementations can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system.” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the limitations are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and a network amount to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words "apply it." See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016).
Dependent claims 42 through 58 and 61 through 63 include the abstract ideas of the independent claims.  The dependent claims recite at least the following limitations: the at least one address includes at least one of an email address, a phone number, a text message address, or a communications application address; accessing a communications rule for sending the notification, wherein the communications rule monitors the board for certain conditions to trigger activation of the communication rule; receiving the at least one address causes an avatar to be displayed for the at least one person associated with the entered address; enable reallocation of the at least one person; permit removal of at least one person; permission settings for the first item are automatically applied to the at least one person in the responsibility cell associated with the first item; the item row comprises at least one of the first or second responsibility cells; the change includes a modification based on a messaging vertical row; associating a plurality of persons with an item and sending the notification to a plurality of persons associated with the first responsibility cell; a drop-down menu enables selection of one or more persons from a predetermined set of available individuals; The predetermined set of available individuals is determined by permission settings; the communications rule is configured to apply only to the item row; the communications rule is configured to apply to multiple items in the board; the avatar is associated with information from at least on other vertical row; the information from the at least one other vertical row includes contact information and a local time associates with the at least one person associated with the entered address and presenting the local time and contact information associated with the avatar in response to a mouse over event; the responsibility cell of the item automatically applies to sub-items associated with the first item; associated a sub-item row with the item row; enable a change in the sub-item row; send a notification to the at least one person when the change is made in the sub-item row; the messaging vertical row includes a cell containing a conversation thread configured to be updated continually with added messages; automatically causing the notification to be sent through a third-party application; receiving a first integration permission from a subscriber profile, wherein the first integration permission is configured to affect permissions for accessing and integrating third-party applications to the board, and wherein the subscriber profile is associated with a collaborative work environment; store the first integration permission; receive a second integration permission; grant permission to integrate a third-party application when the received second integration permission matches the stored first integration permission; access the third-party application; and integrate the third-party application within the board of the collaborative work environment.   
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention.  Claims 59 and 60 recite substantially similar limitations to those of claim 41 and are therefore rejected based upon the same reasoning and rationale. Therefore claims 41 through 63 are ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41 through 46, 48 through 51, 53 through 56, and 59 through 63 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2012/0192050) in view of Agrawal et al. (US 2012/0089610).  
Regarding Amended Claim 41, Campbell discloses a system for generating and transmitting over a network, electronic notifications associated with tablature, the system comprising: at least one processor configured to: (The computer environment shown in FIG. 1 includes computing devices that each may be configured as a server, a desktop or mobile computer, or some other type of computing device and includes a central processing unit 5 ("CPU"). Campbell et al. [para. 0019]. … The formulas may be created in the same manner as creating formulas for other objects within the spreadsheet. The formula may be used to read information from a person object, write information to a person object, perform one or more actions on a person object (e.g. send email to person, send notification, etc.). Campbell et al. [para. 0059]);
present a board with cells defined by horizontal rows and vertical rows, wherein one of said horizontal rows and vertical rows defines items and another of said horizontal rows and vertical rows defines persons, (Spreadsheet 214 comprises different cells/spreadsheet objects including person objects, that may be interacted with using spreadsheet application 212. The spreadsheet may contain many different kinds of data or objects. For example, person objects, cells, tables, charts and other objects may be included within the spreadsheet. … The options that are associated with a person object may include many different types of items and actions that include, but are not limited to: interacting with contact information, organization information … contacting the person that is represented by the person object.  Campbell et al. [para. 0032-0033]),
and wherein a first responsibility cell at an intersection of a vertical row and a horizontal row associates at least one person with a first item, the first item being associated with at least one second item; receive an input, associated with the first responsibility cell, of a particular address linked to an account of the at least one person associated with the first item; (… when a person object is added (automatically/manually) to the spreadsheet, office information, a preferred phone number is obtained, and an alias is automatically added to the spreadsheet (see columns B, C and D). … when a person object is inserted within a spreadsheet, a formula may specify to automatically display their co-workers, their open tasks, a list of messages, posts from a social network they are associated with, and the like. Campbell et al. [para. 0048; Fig. 7]. … a user may create a task option that when selected shows the current tasks assigned to the user. … As can be seen, the custom options may relate to almost anything that may be associated with a person. The custom options may be associated with a formula, a macro and/or other code that is used to perform the operation.  Campbell et al. [para. 0064]);
While Campbell et al. discloses associating a person object with co-workers and open tasks and providing a list of people on a team (Campbell et al. [para. 0048, 0061-0062]), Campbell fails to explicitly recite the first item being associated with at least one second item in a manner such that alterations made to the first item are automatically applied to the at least one second item; propagate the input of the address to a second responsibility cell, the second responsibility cell associating the at least one person with the at least one second item, wherein the at least one second item inherits properties of the first item. Agrawal et al. discloses these limitations, as well as present a board with cells defined by horizontal rows and vertical rows, wherein one of said horizontal rows and vertical rows defines items and another of said horizontal rows and vertical rows defines persons. (Various embodiments described or referenced herein are directed to different methods, apparatus, systems, and computer program products for receiving structured data to publish on an information feed in an on-demand database service environment.  … The "following" of a database record… allows a user to track the progress of that record. Updates to the record, also referred to herein as changes, can occur and be noted on the record's information feed … Types of such updates can include field changes in a data record. Agrawal et al. [para. 0032-0035, 0053-0055, 0070-0071; Fig. 9A, 18]. … Each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema. Each row or record of a table contains an instance of data for each category defined by the fields. Agrawal et al. [para. 0083-0084]. … In one embodiment, the feed tracked update is created in parts for assembling later into a display version. For example, event entries can be created and tracked in one table, and changed field entries can be tracked in another table that is cross-referenced with the first table. … changes to fields of a child object are not tracked to create feed tracked updates for the parent record. In another embodiment, the changes to fields of a child object can be tracked to create feed tracked updates for the parent record. …  As another example, if the child object is of a type specified for tracking, then a tracked change for the child object is propagated to parent records of the child object. Agrawal et al. [para. 0121-0124]).   It would have been obvious to one of ordinary skill in the art of data management before the effective filing date of the claimed invention to modify the table functions of Campbell et al. to include the data propagation steps of Agrawal et al. for sharing data using an organization-specific social networking feed. Agrawal et al. [para. 0035]. 
receive a change made in an item row; determine a type of the change; and in response to the change in the item row, automatically access the particular address, and automatically send a notification wherein the notification is configured to be sent via the link to the particular address based on the type of change. (When a script is executed, a response may be transmitted to the spreadsheet server 240 indicating a spreadsheet object within the spreadsheet that has been acted upon, to identify the type of interaction that was made, and to further identify to the Web application 242 the function that should be performed upon the appropriate spreadsheet object.  Campbell et al. [para. 0039]. … Suppose that a user desires to keep track of the people in their organization. A formula may be created to obtain the people who report to a manager and display corresponding person objects in the spreadsheet. One or more other formulas may be used to perform some other action using the obtained person objects … Whenever the list changes, the spreadsheet is automatically updated.  Suppose that a user has a list of people on their team that is included in the spreadsheet. A formula may be created in the spreadsheet to automatically send an `invite to collaborate` email when someone new joins the team. When the person is added to the list in the spreadsheet the formula executed and the collaborate email is sent. Campbell et al. [para. 0061-0062]).
Campbell et al. fails to explicitly recite the system configured to automatically send a notification in a batch, wherein the notification is customizable.  Agrawal et al. discloses this limitation and additionally discloses receive a change made in an item row; determine a type of the change; and in response to the change in the item row, automatically access the particular address, and automatically send a notification in a batch, wherein the notification is customizable, and wherein the notification is configured to be sent via the link to the particular address based on the type of change. (… the database system can store a list of the followers for a particular record. In various implementations, the list can be stored with the first record or associated with the record using an identifier (e.g. a pointer) to retrieve the list. For example, the list can be stored in a field of the first record. … In yet another embodiment, the feed tracked update could be sent as an e-mail to the follower, instead of in a feed. In one implementation, e-mail alerts for events can enable people to be e-mailed when certain events occur. In another implementation, e-mails can be sent when there are posts on a user profile and posts on entities to which the user subscribes. In one implementation, a user can turn on/off email alerts for all or some events. In an embodiment, a user can specify what kind of feed tracked updates to receive about a record that the user is following.  Agrawal et al. [para. 0126-0129]. …  Each of these related lists can be composed as custom related lists. In various embodiments, a custom related list can be composed of custom objects, the lists can contain a variety of records or items (e.g. not restricted to a particular type of record or item), and can be displayed in a customized manner. Agrawal et al. [para. 0160-0164, 0228-0230]). It would have been obvious to one of ordinary skill in the art of data management before the effective filing date of the claimed invention to modify the update and notification functions of Campbell et al. to include system configuration to automatically send a notification in a batch, wherein the notification is customizable as taught by Agrawal et al. for sharing data using an organization-specific social networking feed. Agrawal et al. [para. 0035].
Regarding Claim 42, Campbell et al. and Agrawal et al. combined disclose a system, wherein the particular address includes at least one of an email address, a phone number, a text message address, or a communications application address. (… when a person object is added (automatically/manually) to the spreadsheet, office information, a preferred phone number is obtained.   Campbell et al. [para. 0048, 0053]. … The contact option may be the preferred contact method (i.e. email, phone, IM) or the user may select a different contact method. Campbell et al. [para. 0058; Fig. 4]. … when a person object is automatically/ manually added to the spreadsheet, other columns/rows may be populated (e.g. preferred contact information, task information, status information). Campbell et al. [para. 0081; Fig. 5, 13]).
Regarding Amended Claim 43, Campbell et al. and Agrawal et al. combined disclose a system, wherein the at least one processor is further configured to access a communications rule for sending the notification (The formulas may be created in the same manner as creating formulas for other objects within the spreadsheet. The formula may be used to read information from a person object, write information to a person object, perform one or more actions on a person object (e.g. send email to person, send notification, etc.). Campbell et al. [para. 0059, 0061-0062]).  Campbell et al. fails to explicitly recite the system, wherein the communications rule monitors the board for certain conditions to trigger activation of the communication rule.  Agrawal et al. discloses this limitation. (In various embodiments, an event can be an update of a record and/or can be triggered by a specific action by a user. Which actions trigger an event can be configurable.  Agrawal et al. [para. 0056]. …Accordingly, embodiments can automatically track actions of a user that trigger events, and feed tracked updates can be generated for certain events. Agrawal et al. [para. 0144-0146].  … In one implementation, a user can turn on/off email alerts for all or some events. In an embodiment, a user can specify what kind of feed tracked updates to receive about a record that the user is following. Agrawal et al. [para. 0126-0129]. … Each of the records in the related lists can have a different rule for whether a feed tracked update is generated for a parent record. Each of these related lists can be composed as custom related lists. In various embodiments, a custom related list can be composed of custom objects, the lists can contain a variety of records or items (e.g. not restricted to a particular type of record or item), and can be displayed in a customized manner.). Agrawal et al. [para. 0160-0164, 0219]). It would have been obvious to one of ordinary skill in the art of data management before the effective filing date of the claimed invention to modify the update and notification functions of Campbell et al. to include system configuration wherein the communications rule monitors the board for certain conditions to trigger activation of the communication rule as taught by Agrawal et al. for sharing data using an organization-specific social networking feed. Agrawal et al. [para. 0035].
Regarding Claim 44, Campbell et al. and Agrawal et al. combined disclose a system, wherein receiving of the particular address into the responsibility cell causes an avatar to be displayed for the at least one person associated with the entered address. (According to an embodiment, the person object is represented by a graphical representation (e.g. picture/icon) of the person including status information for the person.  Campbell et al. [para. 0049, 0082; Fig. 4, 6-7]).
Regarding Claim 45, Campbell et al. and Agrawal et al. combined disclose a system, wherein the at least one processor is further configured to enable reallocation of the at least one person. (Each of the cells defined by a particular row and column combination can be edited with numerical or text data and commands may be performed on the various cells to perform virtually unlimited types of analysis operations. Campbell et al. [para. 0026, 0041-0042, 0047]. … Suppose that a user desires to keep track of the people in their organization. A formula may be created to obtain the people who report to a manager and display corresponding person objects in the spreadsheet. … Whenever the list changes, the spreadsheet is automatically updated.  Campbell et al. [para. 0054, 0061]. … The spreadsheet may be updated in many different ways. Campbell et al. [para. 0081]).
Regarding Claim 46, Campbell et al. and Agrawal et al. combined disclose a system, wherein the responsibility cell is configured to permit removal of the at least one person. (one or more person objects may be added/deleted from the spreadsheet. Campbell et al. [para. 0026]).
Regarding Claim 48, Campbell et al. and Agrawal et al. combined disclose a system, wherein the item row comprises at least one of the first or second responsibility cells. (Spreadsheet 214 comprises different cells/spreadsheet objects including person objects, that may be interacted with using spreadsheet application 212. The spreadsheet may contain many different kinds of data or objects. For example, person objects, cells, tables, charts and other objects may be included within the spreadsheet. … The options that are associated with a person object may include many different types of items and actions that include, but are not limited to: interacting with contact information, organization information … contacting the person that is represented by the person object.  Campbell et al. [para. 0032-0033]. … when a person object is inserted within a spreadsheet, a formula may specify to automatically display their co-workers, their open tasks, a list of messages, posts from a social network they are associated with, and the like. Campbell et al. [para. 0048; Fig. 7]).
Regarding Claim 49, While Campbell et al. discloses that information may be surfaced to the spreadsheet (Campbell et al. [0026] and a lest of messages received may be shown Campbell et al. [para. 0064]), Campbell et al. fails to disclose the system, wherein the change includes a modification based on a messaging vertical row.  Agrawal et al. discloses this limitation. (As examples, a feed item can be a message, such as a user-generated post of text data, and a feed tracked update to a record or profile, such as a change to a field of the record. A feed can be a combination of messages and feed tracked updates. Messages include text created by a user, and may include other data as well. Examples of messages include posts, user status updates, and comments. Messages can be created for a user's profile or for a record.  Agrawal et al. [para. 0055]. … FIG. 6 is a flowchart of a method 600 for creating a news feed that includes messages associated with a first user according to embodiments. In one embodiment, method 600 can be combined with methods 300 and 500. …  For a message about a record, the post can appear on a detail page of a record. Agrawal et al. [para. 0173-0177; Fig. 6, 9A]). It would have been obvious to one of ordinary skill in the art of data management before the effective filing date of the claimed invention to modify the data modification rules of Campbell et al. to include a change based on a message as taught by Agrawal et al. for sharing data using an organization-specific social networking feed. Agrawal et al. [para. 0035].
Regarding Amended Claim 50, Campbell et al. and Agrawal et al. combined disclose a system, wherein the at least one processor is further configured to, in response to the change in the item row, send the notification to a plurality of persons associated with the first responsibility cell. (The formula may be used to read information from a person object, write information to a person object, perform one or more actions on a person object (e.g. send email to person, send notification, etc.). Campbell et al. [para. 0059]. … According to an embodiment, when a user right clicks on the selection, a context menu 810 that comprises different options that may be selected. As illustrated, context menu 810 includes an option to send the selection to a person object (that may represent a group), an option to associate the selection with a person/group.  Campbell et al. [para. 0068; Fig. 8]). 
Regarding Amended Claim 51, Campbell et al. and Agrawal et al. combined disclose the system, wherein a drop-down menu is associated with the first responsibility cell, and wherein the drop-down menu enables selection of one or more persons from a predetermined set of available individuals. (List 710 may comprise person objects and non-person objects. For example, list 710 includes three person objects and another object (March) that may match the entry in entry box 705. Selecting one of the entries in list 710 places the object within the cell which in this case is cell A5. Campbell et al. [para. 0066; Fig. 7]).
Regarding Claim 53, Campbell et al. and Agrawal et al. combined disclose a system, wherein the communications rule is configured to apply only to the item row. (A user may select any amount of the spreadsheet. For example, a user may select a single cell, a portion of the spreadsheet, or the entire spreadsheet. A user may perform many different operations relating to the selection. Some of these operations are associated with one or more person objects. According to an embodiment, when a user right clicks on the selection, a context menu 810 that comprises different options that may be selected. Campbell et al. [para. 0068]).
Regarding Amended Claim 54, Campbell et al. and Agrawal et al. combined disclose a system, wherein the communications rule is configured to apply to multiple items in the board. (A user may select any amount of the spreadsheet. For example, a user may select a single cell, a portion of the spreadsheet, or the entire spreadsheet. A user may perform many different operations relating to the selection. Some of these operations are associated with one or more person objects. According to an embodiment, when a user right clicks on the selection, a context menu 810 that comprises different options that may be selected. Campbell et al. [para. 0068]).
Regarding Claim 55, Campbell et al. and Agrawal et al. combined disclose a system, wherein the avatar is associated with information from at least one other vertical row. Campbell et al. [para. 0049, 0082; Fig. 4, 6-7]).
Regarding Claim 56, Campbell et al. and Agrawal et al. combined disclose a system, wherein the information from the at least one other vertical row includes contact information and a local time associated with the at least one person associated with the entered address, and the at least one processor is further configured to present the local time and contact information associated with the avatar in response detecting a mouseover event. (As discussed above, when a person object is placed within a cell, other spreadsheet information may be automatically populated. In the current example, the information populated is the number of tasks that are pending for the person, an extension at which the person may be reached, and the times the person is available during the day.  Campbell et al. [para. 0067; Fig. 7]).
Regarding Amended Claim 59, Claim 59 recites substantially the same limitations as those of claim 41 and is therefore rejected based on the same prior art combination, reasoning and rationale.  Claim 59 is directed to a non-transitory computer readable medium, which is taught by Campbell et al. at [para. 20-21]: computer-readable media may comprise computer storage media and communication media. Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data.
Regarding Amended Claim 60, Claim 60 recites substantially similar limitations to those of claim 41 and is therefore rejected based upon the same prior art combination, reasoning, and rationale. Claim 60 is directed to a process, which is taught by Campbell et al. at [para. 0016]: FIG. 13 shows an illustrative process for representing a person within a spreadsheet.
Regarding New Claim 61, Campbell et al. and Agrawal et al. combined disclose a system, wherein the messaging vertical row includes a cell containing a conversation thread configured to be updated continually with added messages. Agrawal et al. discloses this limitation. (A feed can be a combination of messages and feed tracked updates. Messages include text created by a user, and may include other data as well. Examples of messages include posts, user status updates, and comments. Messages can be created for a user's profile or for a record.  Posts can be created by various users, potentially any user, although some restrictions can be applied. As an example, posts can be made to a wall section of a user's profile (which can include a number of recent posts) or a section of a record that includes multiple posts. The posts can be organized in chronological order when displayed in a graphical user interface (GUI) as part of a feed. Agrawal et al. [para. 0055]).  It would have been obvious to one of ordinary skill in the art of data management before the effective filing date of the claimed invention to modify the system of Campbell et al. to include wherein the messaging vertical row includes a cell containing a conversation thread configured to be updated continually with added messages as taught by Agrawal et al. for sharing data using an organization-specific social networking feed. Agrawal et al. [para. 0035].
Regarding New Claim 62, Campbell et al. and Agrawal et al. combined disclose a system, wherein the at least one process is configured to automatically cause the notification to be sent through a third-party application. Agrawal et al. discloses this limitation. (In one embodiment, system 16, shown in FIG. 1A, implements a web-based customer relationship management (CRM) system. For example, in one embodiment, system 16 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, webpages and other information to and from user systems 12 and to store to, and retrieve from, a database system related data, objects, and Webpage content. …   For example, system 16 may provide tenant access to multiple hosted (standard and custom) applications, including a CRM application. User (or third party developer) applications, which may or may not include CRM, may be supported by the application platform 18, which manages creation, storage of the applications into one or more database objects and executing of the applications in a virtual machine in the process space of the system 16. Agrawal et al. [para. 0070-0073; Fig. 1A]).  It would have been obvious to one of ordinary skill in the art of data management before the effective filing date of the claimed invention to modify the system of Campbell et al. to include the at least one process is configured to automatically cause the notification to be sent through a third-party application as taught by Agrawal et al. for sharing data using an organization-specific social networking feed. Agrawal et al. [para. 0035].
Regarding New Claim 63, Campbell et al. and Agrawal et al. combined disclose a system, wherein the at least one processor is further configured to: receive a first integration permission from a subscriber profile, wherein the first integration permission is configured to affect permissions for accessing and integrating third-party applications to the board, and wherein the subscriber profile is associated with a collaborative work environment; store the first integration permission; receive a second integration permission; grant permission to integrate a third-party application when the received second integration permission matches the stored first integration permission; access the third-party application; and integrate the third-party application within the board of the collaborative work environment.  Agrawal et al. discloses these limitations. (Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level, also called authorization.  Agrawal et al. [para. 0067]. … Any changes to the related list item can be tracked on their own entity feed, if that related list item has a feed on it. In this embodiment, if a user wants to see a feed of the related list item then the user can subscribe to it. Agrawal et al. [para. 0070-0073, 0161, 0196 (security levels); Fig. 1A]. … In one embodiment, a user can access a feed of a record if the user can access the record. The security rules for determining whether a user has access to a record can be performed in a variety of ways. …  For example, a security level table can specify whether a user can see a particular type of record and/or particular records. In one implementation, a hierarchy of positions within a tenant is used. For example, a manager can inherit the access levels of employees that the manager supervises. Agrawal et al. [para. 0232, 0235, 0240]. …  In various embodiments, a feed comment can have various permissions for the following actions. Agrawal et al. [para. 0212, 0398, 0413-0416]. … In step 1230, a security (access) check can be performed for the feed tracked updates based on record types, records, and/or fields, as well security checks for messages. In one embodiment, only the feed tracked updates related to records that the person has updated are the ones that need security check as the feed items about the user are readable by any user of the same tenant. Users of other tenants are not navigable, and thus security can be enforced at a tenant level. In another embodiment, messages can be checked for keywords or links to a record or field that the second user does not have access. Agrawal et al. [para. 0298-0303, 0326-0330 (access rules); Fig. 12-13]. … In some embodiments, users may quickly build a useful application even on an unfamiliar platform. Users may rapidly create applications loaded with corporate data from formats such as Excel and Access databases. Some embodiments may include business related templates such as to-do lists and sales project management. Agrawal et al. [para. 0360-0361]).  It would have been obvious to one of ordinary skill in the art of data management before the effective filing date of the claimed invention to modify the system of Campbell et al. to include permissions and third party application integration steps taught by Agrawal et al. for sharing data using an organization-specific social networking feed. Agrawal et al. [para. 0035].

Claims 47 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2012/0192050) in view of Agrawal et al. (US 2012/0089610), and in further view of Podgurny et al. (US 2012/0029962).  
Regarding Amended Claim 47, Campbell et al. and Agrawal et al.  combined fail to explicitly disclose the system, wherein permission settings for the first item are automatically applied to the at least one person in the responsibility cell associated with the first item. Podgurny et al. discloses this limitation. (In certain non-limiting embodiments, different information within the employee profile database 22 may be accessed by different people (or groups of people). For example, an employee may have access to only parts of the information (such as his/her biographical information and preferences), while the employee's manager may have access to other par[t]s of the information (such as the statistics on absences and past job performance). Podgurny et al. [para. 0133]).  It would have been obvious to one of ordinary skill in the art of data management before the effective filing date of the claimed invention to modify the data rules of Campbell et al. and Agrawal et al. combined to include the permissions function of Podgurny et al. in order to facilitate the assignment of jobs to employees, as well as other tasks and requirements that occur in an environment where employee resources need to be managed. Podgurny et al. [para. 0064].
Regarding Claim 52, Campbell et al. and Agrawal et al. combined fail to explicitly disclose the system, wherein the predetermined set of available individuals is determined by permission settings for each of the available individuals.  (In certain non-limiting embodiments, different information within the employee profile database 22 may be accessed by different people (or groups of people). For example, an employee may have access to only parts of the information (such as his/her biographical information and preferences), while the employee's manager may have access to other par[t]s of the information (such as the statistics on absences and past job performance). Podgurny et al. [para. 0133]… the employee profile database 22 may contain up-to-date information on the extent to which constraints in the constraints database 24 are met, such as for certain qualifications. Podgurny et al. [para. 0161-0165]). It would have been obvious to one of ordinary skill in the art of data management before the effective filing date of the claimed invention to modify the data rules of Campbell et al. and Agrawal et al. combined to include the permissions function of Podgurny et al. in order to facilitate the assignment of jobs to employees, as well as other tasks and requirements that occur in an environment where employee resources need to be managed. Podgurny et al. [para. 0064].

Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2012/0192050) in view of Agrawal et al. (US 2012/0089610), and in further view of Maloy et al. (US 2020/0301902). 
Regarding Amended Claim 57, Campbell et al. and Agrawal et al. combined fail to explicitly disclose a system, wherein the responsibility cell of the first item automatically applies to sub-items associated with the first item. Maloy et al. discloses this limitation.  (… an example workflow design tool may be implemented based around specific definitions of triggers, actions, and workflow logic. Triggers may be used to specify conditions that start a workflow, such as a change to an entry in a database. … In some cases, sub-flows may be defined and incorporated into a workflow.  Maloy et al. [para. 0111-0112]. … Notably, step 3 looks up records in the task database table (which contains entries for tasks to be carried out by employees) that are assigned to the employee identified by the trigger. Step 4 specifies flow logic that, for each of these records, indicates that step/sub-action 4.1 is to be performed. Maloy et al. [para. 0147]). It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the task element details of Campbell et al. and Agrawal et al. combined to include the sub task elements taught by Maloy et al. so that complex flow-chart-like workflows can be rapidly designed in a data-centric fashion. Maloy et al. [para. 0148].
Regarding Claim 58, Campbell et al. and Agrawal et al. combined fail to explicitly disclose a system, wherein the at least one processor is further configured to: associate a sub-item row with the item row; enable a change in the sub-item row; and send a notification to the at least one person when the change is made in the sub-item row.  Maloy et al. discloses this limitation.  (…, an example workflow design tool may be implemented based around specific definitions of triggers, actions, and workflow logic. Triggers may be used to specify conditions that start a workflow, such as a change to an entry in a database. … A trigger causes one or more actions to be performed, and each action may be controlled by workflow logic that specifies the conditions that must be true for the action to be performed. The action may involve changing the state of information in a database, sending a notification (e.g., an email) to a user, and so on.  … In some cases, sub-flows may be defined and incorporated into a workflow.  Maloy et al. [para. 0111-0112]. … Notably, step 3 looks up records in the task database table (which contains entries for tasks to be carried out by employees) that are assigned to the employee identified by the trigger. Step 4 specifies flow logic that, for each of these records, indicates that step/sub-action 4.1 is to be performed. Maloy et al. [para. 0147]). It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the task element change notification step of Campbell et al. and Agrawal et al. combined to include notifications to at least one person when a change is made to the sub task elements as taught by Maloy et al. so that complex flow-chart-like workflows can be rapidly designed in a data-centric fashion. Maloy et al. [para. 0148].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Hugh (US 2003/0137536) - The Brain system provides a mechanism for a user to map the relationships that already exist in a relational database to the parent, child, jump, and sibling relationships in a matrix. The user specifies, for each table to be visualized in the database, which tables are to be represented in the matrix as thoughts, which fields within those tables should be used as thought names and other characteristics, which fields within those tables are to be used to link the thoughts, and what visual relationships those links should correspond to (parents, children, or jumps). When a thought in the matrix is activated, the Brain system uses the mapping mechanism to determine how to structure a database query to access rows representing the related thoughts of the new active thought. The Brain takes the information returned by the database query and loads thoughts into the matrix based on the mapping defined by the user for parents, children, jumps, and siblings.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623